People v Rosa (2016 NY Slip Op 01421)





People v Rosa


2016 NY Slip Op 01421


Decided on February 25, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 25, 2016

Friedman, J.P., Sweeny, Saxe, Gische, JJ.


1694/09 340 339

[*1]The People of the State of New York, Respondent, —
vHenry Rosa, Defendant-Appellant.


Richard M. Greenberg, Office of The Appellate Defender, New York (Lauren Stephens-Davidowitz of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Bari L. Kamlet of counsel), for respondent.

Appeals having been taken to this Court by the above-named appellant from a judgment of resentence of the Supreme Court, Bronx County (Megan Tallmer, J. at plea and sentencing; Efrain Alvarado, J. at resentencing), rendered August 27, 2014,
Said appeals having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgments so appealed from be and the same are hereby affirmed.
ENTERED: FEBRUARY 25, 2016
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.